Citation Nr: 1520581	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for asbestosis.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for erectile dysfunction. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.  

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, effective August 1, 2007, and 70 percent disabling, effective June 2, 2011.  

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for a low back disability, to include as secondary to service-connected PTSD.   

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 2, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In relevant part, the September 2008 rating decision assigned a 50 percent rating for service-connected PTSD, effective August 1, 2007.  The April 2010 rating decision denied service connection for a low back disability, reopened previously denied claims of entitlement to service connection for erectile dysfunction and hypertension, and continued the previous denial of entitlement to service connection for asbestosis.  In a June 2012 statement of the case, the RO reopened the Veteran's previously denied claim of entitlement to service connection for asbestosis.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at a Travel Board hearing in December 2009 only in regards to his increased rating claim for PTSD and a copy of that transcript is of record.  

In a July 2011 decision, the Board remanded the issue of entitlement to an increased rating for PTSD for further development.  

The Board notes that the Veteran filed a claim for an increased rating for his PTSD in May 2007.  In a September 2007 rating decision, the RO assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective May 12, 2007, and assigned a 50 percent rating, effective August 1, 2007.  In the September 2008 rating decision, the RO assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective April 20, 2008, and assigned a 50 percent rating effective July 1, 2008.  In a November 2012 rating decision, the RO assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective December 28, 2009, and assigned a 50 percent rating effective March 1, 2010, the RO also assigned a 70 percent rating effective June 2, 2011.  Therefore, the issue on appeal is exclusive of the periods of temporary total ratings.  

Additionally, as the grant of a 70 percent rating, effective June 2, 2011, does not constitute a full grant of all benefits possible, and the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A March 2014 rating decision granted TDIU, effective June 2, 2011.  

A review of the Veteran's VBMS file reveals, in relevant part, VA treatment records dated August 1999 to January 2014; private treatment records dated August 2004 to August 2009; a March 2010 VA examination; the April 2010 rating decision; a May 2010 notice of disagreement; March 2012 VA examinations; a June 2012 statement of the case; a July 2012 VA Form 9; the March 2014 rating decision; and March 2015 Appellate Briefs.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for asbestosis, a low back disability, hypertension, and erectile dysfunction and entitlement to a TDIU prior to June 2, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 2006, the RO denied entitlement to service connection for asbestosis. 

2.  In a final decision issued in September 2008, the RO denied entitlement to service connection for hypertension and erectile dysfunction.

3.  Evidence submitted since the April 2006 and September 2008 rating decisions relate to an unestablished fact necessary to substantiate the claims of service connection for asbestosis, hypertension, and erectile dysfunction, and raises a reasonable possibility of substantiating the claims.

4.  For the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as; depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, isolation, paranoia, anger, concentration problems, nightmares, mood swings, hypervigilance, avoidance, side effects from PTSD medication, and GAF scores of 31, 35, 41, 43, 45, 46, 48, 51, 52.  


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the Veteran's claim of entitlement to service connection for asbestosis is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  The September 2008 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension and erectile dysfunction is final. 38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

3.  Evidence received since the April 2006 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

4.  Evidence received since the September 2008 rating decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

5.  For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

In light of the Board's favorable decision to reopen the claims of entitlement to service connection for asbestosis, hypertension, and erectile dysfunction, no discussion of the VA's duty to notify and assist is necessary for these matters.

In regards to the Veteran's claim for an increased rating, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of letters dated May 2007 and May 2008.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, military personnel records, Social Security Administration (SSA) records, and post-service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding evidence that have not been requested or obtained.

In regards to his increased rating claim, the Veteran was provided VA examinations in June 2007, November 2007, February 2009, June 2011, November 2011, and an addendum opinion in November 2012.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges a May 2013 VA treatment record shows the Veteran described continued depression and worsening nightmares.  The Board also acknowledges a July 2013 VA treatment record shows that on mental status examination the Veteran had become increasingly depressed and anxious and was experiencing an increase in PTSD symptoms.  However, the Board notes that both treatment records assigned a GAF score of 51, which is higher than the most recent November 2011 VA examination that assigned a GAF score of 45.  Therefore, the Board finds that an additional remand for another VA examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the undersigned specifically noted the issues on appeal, clarified the Veteran's contentions, illicited specific details about the Veteran's symptoms, and clarified whether there were outstanding treatment records.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the July 2011 remand directives, which included allowing the Veteran to identify any outstanding VA or private treatment records, obtaining SSA records, and affording the Veteran another VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Asbestosis

In an April 2006 decision, the RO denied entitlement to service connection for asbestosis.  The RO concluded that although there was a diagnosis of bilateral interstitial fibrosis, exposure during military service was not established by the evidence available for review.  The RO noted that service department records corroborate that the Veteran served as an aviation storekeeper and plane captain but the service department indicated minimal probability of exposure to asbestos in those occupations.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on April 28, 2006.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The evidence of record at the time of the April 2006 rating decision included military personnel records; service treatment records; VA treatment records dated August 1999 to March 2005; private treatment records dated December 2001 to February 2002 that show a diagnosis of bilateral interstitial fibrosis; a May 2004 statement in which the Veteran reported he was exposed to asbestos in the barracks at Brunswick Naval Air Station, as an aviation storekeeper, and as a plane captain; and a June 2004 Request for Information on asbestos exposure.  

The Veteran submitted an application to reopen his claim for entitlement to service connection for asbestosis in October 2009.  The evidence submitted since the April 2006 rating decision includes VA treatment records; Social Security Administration Records (SSA) records; the Veteran's statements; and an August 2009 private treatment record that notes exposure to asbestos from 1973 to 1978 and concludes that the Veteran's interstitial pulmonary disease is asbestos related.  

The Board finds that some of the evidence received since the April 2006 rating decision is new in that it was not previously of record; of note, the August 2009 private treatment record.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  The August 2009 private treatment record is also material as it provides a link between the Veteran's asbestosis and military service.  As new and material evidence to reopen the claim for service connection for asbestosis has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

Hypertension and Erectile Dysfunction

In a September 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction.  The RO concluded that although there was a diagnosis of hypertension, the evidence did not show that the condition was incurred in or caused by service, or that the condition manifested to a compensable degree within the presumptive period following discharge.  The RO also concluded that although there was a diagnosis of erectile dysfunction, the evidence did not show that the condition was incurred in or caused by service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on September 29, 2008.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The evidence of record at the time of the September 2008 rating decision included military personnel records; service treatment records; VA treatment records dated August 1999 to April 2008 that show the Veteran was diagnosed with hypertension and erectile dysfunction; and the Veteran's statements.  

The Veteran submitted an application to reopen his claim in October 2009.  The evidence submitted since the September 2008 rating decision includes VA treatment records; SSA records; and the Veteran's assertions on his October 2009 claim that his hypertension and erectile dysfunction were caused by his PTSD medication based on his observations of his symptoms.  
The Board finds that some of the evidence received since the September 2008 rating decision is new in that it was not previously of record; of note, the October 2009 assertions.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  The October 2009 statement is also material as it provides a link between the Veteran's disability and service.  As new and material evidence to reopen the claim for service connection for hypertension and erectile dysfunction has been received the claims are, therefore, reopened.  The Veteran's appeals to this extent are allowed.

Increased Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Background

The Veteran filed a claim for an increased rating for his service-connected PTSD in May 2007.  The Veteran was hospitalized for his PTSD from May 12, 2007, to July 23, 2007.  A July 2007 discharge summary shows that the Veteran was diagnosed with malingering suicidal ideation for shelter; substance induced mood disorder; cocaine dependence; and alcohol dependence.  The Veteran was assigned a GAF score of 31.  

An August 2007 letter from a VA nurse noted that the Veteran was diagnosed with PTSD and had a GAF score of 43.

In a September 2007 letter, the Veteran reported that he requested an increase due to the numerous medications and an inability to be in stressful and/or crowded conditions for any length of time.  

In an October 2007 statement the Veteran reported that the medication he takes for his PTSD keeps him nauseated, lightheaded, and disoriented.  The Veteran reported that he cannot work due to his PTSD or be in crowded areas.  He also reported that he isolates himself in his room.

A November 2007 VA treatment record shows that the Veteran denied suicidal and homicidal ideation.  On mental status examination the Veteran was noted as appropriately dressed and groomed.  He had normal speech and his affect was moderately dysphoric.  His thoughts were logical and goal directed.  The Veteran reported auditory hallucinations and chronic suicidal ideation.  The Veteran was alert and oriented.  The Veteran was assigned a GAF score of 51.  

Another November 2007 VA treatment record shows that the Veteran reported hearing the voices of the people he saw the day of the bridge incident.  The Veteran reported that he thought of overdosing several days prior but did not due to fear and not wanting to go back to inpatient treatment.  On mental status examination the Veteran was noted as dressed in blue jeans and uncomfortable with his thoughts.  The Veteran reported being depressed for the past two weeks with racing thoughts.  The Veteran's affect was noted as dysthymic anhedonia with passive suicidal ideation.  The Veteran was noted as able to contract for safety at the current time.  The Veteran's thought process was noted as being dissatisfied with the current diagnoses and feeling that he was not improving on his medication.  The Veteran's thought content was noted as having passive suicidal ideation.  The Veteran was assigned a GAF score of 46.  The Veteran was noted as continuing to describe persistent paranoia and preferring to remain alone.  

In a November 2007 statement, the Veteran reported that he cannot hold steady employment because he cannot deal with crowds or people he does not know.  He reported that when working the pressure is just too overwhelming.  He reported that he is agitated and angry and cannot concentrate.  The Veteran reported that the side effects of his PTSD medication included sudden jerky involuntary motions of the head, neck, arms, body and arms.  He reported the medication causes dizziness, hyperactivity, tiredness, and nausea.  He also reported dry mouth, upset stomach, drowsiness, chest congestion, and reddening of the skin.  He reported he suffered from difficulty breathing, muscle weakness, and increased anxiety.  He also reported feeling lightheaded, fainting, fever chills, body aches, flu symptoms, nausea, chest pain, problems, urinating and feeling ill.  The Veteran also reported that he is estranged from his family and friends and is incapable of maintaining a relationship.  The Veteran reported that shopping is stressful and he mostly does it in the morning to avoid having to interact with the people and the crowds associated with shopping.  

A January 2008 VA treatment record shows that the Vetera reported that his memory is getting worse and that he believed the voices had subsided a lot as they were not as loud.  The Veteran also reported that he had persistent nightmares.  The Veteran denied suicidal ideation.  The Veteran was noted as dressed neatly and had flat affect with little emotion.  The Veteran was assigned a GAF score of 48.  

In a January 2008 letter, the Veteran's friend, E.M. reported that the Veteran stays locked up in his room 90 percent of the time and he is unable to stay in the store if it is crowded and will leave the store.  She reported that he will not stay in crowded situations of any kind.  She reported that he sleeps very little and she can hear him moving around all through the night.  She reported that two days before Christmas the Veteran was having suicidal thoughts.  She reported that the Veteran is sometimes so depressed he will not speak for days.  She reported that his anxiety level increased when he had to deal with people he is unfamiliar with.  

In a January 2008 statement the Veteran reported the only social life he had was attending the meetings at VA.

At a February 2008 DRO hearing, the Veteran reported that after he was released from the hospital his symptoms were not better.  The Veteran reported that the medications make him nauseated, drowsy, and have to go to the bathroom a lot.  He reported that in the morning he has to get his bearing because if he stands up too fast he will faint.  The Veteran reported that he cannot work due to his PTSD symptoms and the side effects of the medications.  The Veteran reported that in January of the same year he stood on a bridge and thought about jumping off of it.  The Veteran also reported that he plotted to kill his wife and her family.  The Veteran also reported that the people whom he rents a room from purchase his food and clothes for him.  

A February 2008 VA treatment record shows that the Veteran reported being listless and sleepy all the time and that these symptoms had been present for a long time.  The Veteran denied current homicidal and suicidal ideation.  On mental status examination, the Veteran was noted as appropriately dressed and groomed, with slightly guarded interaction, fair eye contact, and normal psychomotor activity and normal speech.  His affect was moderately dysphoric and his thoughts were logical and goal directed.  The Veteran denied auditory hallucinations and chronic suicidal ideation.  The Veteran was noted as alert and oriented.  The Veteran was assigned a GAF score of 51.

Another February 2008 VA treatment record shows that the Veteran denied suicidal and homicidal ideation.  On mental status examination the Veteran was appropriately dressed and groomed with a slightly guarded interaction.  The Veteran had normal psychomotor activity and normal speech.  His affect was moderately restricted and his thoughts were logical and goal directed.  The Veteran denied auditory and visual hallucinations and chronic suicidal ideation.  The Veteran was noted as alert and oriented.  The Veteran was assigned a GAF score of 51.  

The Veteran was again hospitalized from April 20, 2008, to June 13, 2008.  A June 2008 discharge summary shows that the Veteran was diagnosed with chronic PTSD and assigned a GAF score of 45.  On mental status examination, the Veteran was noted as dressed appropriately and oriented to all spheres.  His thought process was clear and his mood euthymic.  Screens for delayed recall and visuospatial functioned were within normal limits.  There were mild difficulties present on tasks of abstract reasoning.  There were no auditory or visual hallucinations.  There were no delusions.  The Veteran reported occasional suicidal ideation but reported that thoughts of suicide were less frequent since beginning treatment for PTSD.  The Veteran reported that he never followed through on his plans of suicide.  He also endorsed occasional thoughts of hurting others but has never followed through on these thoughts.  

A July 2008 VA treatment record shows that the Veteran denied suicidal and homicidal ideation.  On mental status examination the Veteran was noted as dressed and groomed with normal speech.  His affect was moderately dysphoric and his thoughts were logical and goal directed.  He reported chronic suicidal ideation.  The Veteran was noted as alert and oriented and assigned a GAF score of 51.  

On his July 2008 VA Form 9, the Veteran reported that he suffers from depression, anxiety, sleeplessness, intrusive thoughts isolation, paranoia, extreme bouts of anger, is unable to deal with stress or pressured situations.  The Veteran also reported that the side effects of his medication make it difficult to maintain a normal lifestyle and impossible to be employed.  The Veteran asserted that his providers are more interested in prescribing him medication instead of dealing with his symptoms.  The Veteran reported that not being able to care of himself has caused suicidal thoughts.  The Veteran reported that he is unable to have a relationship with his family, a mate, or employers.  The Veteran reported that the medications give him a piece of mind but then he has to deal with the side effects of the medication.  The Veteran reported that all of this makes him think "what's the use why not end it all".  

In an August 2008 statement the Veteran reported that the side effects of his medication include dizziness, diarrhea and possibly fainting.  The Veteran reported that he cannot function in stressful environments and he is incapable of socializing or going to the mall, movies, or church because he becomes irritable, angry and frustrated in crowds.  The Veteran reported that he relives the trauma and has mood swings.  The Veteran reported that he stays in his room depressed and alone.  The Veteran reported that he has no contact with family, and no friends except for the people he rents a room from.  The Veteran reported that the people he rents a room from shop and cook for him.  The Veteran reported that when the people entertain, he stays locked in his room which causes him more depression.  The Veteran reported that suicide was becoming a daily thought and a realistic answer.  The Veteran reported that he has short term memory problems.  

In an October 2008 statement, the Veteran reported that if he does not take his PTSD medication he has irritability, anger, anxiety, and depression.  

A February 2009 VA treatment record shows that he denied current suicidal homicidal ideation but the examiner noted past suicidal ideation.  The Veteran denied any history of suicide attempts and stated that he would go to the emergency room if he was at imminent risk of hurting himself or someone else.  On mental status examination the Veteran was casually dressed and appropriately groomed.  His speech was within normal limits and his psychomotor activity was within normal limits with no unusual motor movements.  The Veteran's mood was depressed and his affect was congruent with stated mood.  His thought process was relevant, rational and goal-directed.  His judgment and insight were noted as good.  The examiner diagnosed PTSD and major depressive disorder and assigned a GAF score of 35.  

The Veteran was afforded a VA examination in February 2009.  The Veteran reported nightmares and getting two to three hours of sleep.  The Veteran reported intrusive thoughts about a drawbridge incident, a plane crash, and racial prejudice he faced while serving in South Georgia.  He reported that he does not go out to eat and never goes to stores.  He said the people he rents a room from does his shopping for him.  He reported that he does not watch war movies and that he watches the history channel and the news occasionally.  He reported that he was married and divorced one time as a young man and that he last worked about two years prior as a stocker in a Home Depot but he had to leave because he could not stand being locked in the building in the evenings.  He reported that he does not trust people and that there is very little he does during the day other than sit and watch television.  He reported that he does not visit anyone and he is not dating anyone.  

On mental status examination the Veteran was casually groomed and asked to have the door open because he did not like feeling closed in.  The Veteran displayed considerable dysphoria.  His speech was within normal limits with regard to rate and rhythm.  The Veteran's mood was depressed and his affect was somewhat labile.  His thought processes and associations were logical and tight.  No loosening of associations was noted nor was there any confusion.  The Veteran was oriented to all spheres and did not report hallucinations.  No delusional material was noted.  The Veteran's insight was somewhat lifted and judgment was adequate.  The Veteran denied suicidal intent although he did report some suicidal ideation.  The Veteran denied homicidal ideation.  The examiner assigned a GAF score of 52.  The examiner concluded that the Veteran's symptoms were moderate.  The examiner concluded that he did not find evidence that the Veteran's PTSD precluded employment.  The Veteran reported considerable social isolation.  The examiner noted that he did not find evidence that PTSD precluded activities of daily living.  The examiner also noted that he did not find evidence that the Veteran's depression and substance abuse was related to his PTSD.   

An August 2009 VA treatment record shows that the Veteran was noted as dressed and groomed with normal speech and his affect demonstrated good range.  His thoughts were logical and goal oriented, the Veteran reported chronic suicidal ideation.  The Veteran was alert and oriented.  The examiner assigned a GAF score of 51.  

At the December 2009 Board hearing, the Veteran testified that he suffers from deep depression, anxiety and "spurts" of anger.  The Veteran reported that the medication helps his symptoms but causes him not to be able to function.  The Veteran reported that because of this he is not able to seek gainful employment or maintain a steady job.  The Veteran reported that he believed medical professionals were not addressing the actual problem and were instead giving him medication that caused him not to be able to function.  The Veteran testified that the medication makes it difficult to concentrate, affects his short term memory, and inhibits him from performing work duties.  The Veteran reported the only time his daughter calls him is if she needs help and mostly they do not have a relationship.  The Veteran also reported that he does not have any friends and the only relationship he has is his wife which is strained.  The Veteran also reported that he does not do well in crowds.  The Veteran reported that day to day he basically stays at home.  

A December 2009 VA treatment record shows that on mental status examination the Veteran was dressed and groomed with normal speech.  His affect was moderately dysphoric and his psychomotor activity was slightly slowed.  The Veteran's thoughts were goal directed and logical.  There was no suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 51.  

The Veteran was again hospitalized from December 28, 2009 to February 19, 2010. A February 2010 discharge summary shows that the Veteran was diagnosed with chronic PTSD, severe major depressive disorder and polysubstance dependence in full remission.  The examiner assigned a GAF score of 41.  

At a June 2011 VA examination the Veteran reported that his problems were the "same as usual".  The Veteran reported that he is unable to cope with crowds and function in by himself and go to the store.  The Veteran reported recurring intrusive thoughts about his in-service stressors three to four times per month in which he remembers the feeling of shakiness during that time and sees the images.  The Veteran reported that the actual bridge incident was only a few seconds but it feels like it was an eternity when he is recalling it.  The Veteran reported significant sleep problems of getting only two to three hours of sleep per night.  The Veteran reported problems being in crowds.  The Veteran reported that he generally spends his time at home watching television and does not go outside because he does not trust people.  He reported that he only goes to doctor's appointments and church.  He reported that he is able to go to church as he is able to sit in the back where he can see everyone.  The Veteran reported his only friend is his wife.  The Veteran reported that he has been married to his current wife for a second time for the prior five months.  The Veteran reported that he has three children from previous relationships that he does not have a close relationship with.  The Veteran also reported being sober for the prior five years.  The Veteran reported in-patient treatment for PTSD that helps him while he is in the program but he is unable to sustain it once he leaves the program.  

On mental status examination the Veteran was casually groomed and cooperative with the testing process.  His speech was within normal limits.  His mood was depressed and his affect was appropriate to content.  He displayed rational thought processes and there were no noted problems with orientation to time, place, or person.  He did not have delusional thoughts and there were no report of hallucinations.  His insight and judgment were adequate.  He denied thoughts of harm to himself or to others.  The examiner noted that the Veteran requested that the door be open during the examination.  The Veteran reported that he feels anxious in closed places and avoids bridges.  He reported that when forced to go over a bridge he keeps his eyes closed and has his wife drive.  The examiner assigned a GAF score of 45.  The examiner noted that the Veteran's symptoms were moderate to severe in nature.  The examiner noted that the Veteran's symptoms did not preclude all employment but did significantly impact his social functioning.  The examiner noted that there were no noted problems with his thought process or ability to communicate.  The examiner also noted that there were no other psychiatric diagnoses determined during the evaluation.  

In a November 2011 statement the Veteran reported that he is unable to go out in public, shop for himself, or visit family.  Instead he stays in a room with the door completely closed.  The Veteran also reported that he has divorced and separated from his wife numerous times due to being paranoid.  The Veteran reported that he has considered suicide every day of his life and tried to overdose.  The Veteran reported that he has put himself in situations that would "cause death where other people did die", the Veteran reported that he has tried to force a knife into his chest in the heart area numerous times and others.  The Veteran reported that he has sleep trouble that is not improved by medication and that he is up patrolling the house and yard at night.  

The Veteran was afforded another VA examination in November 2011.  The examiner diagnosed PTSD and assigned a GAF score of 45.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and or mood.  The examiner noted that since the last review the Veteran continued to live with his wife to whom he had been married to for the second time for five years.  The Veteran reported that he continued to have little contact with his children.  The Veteran reported that he continues not to work and depends on his wife to transport him.  The examiner noted that the Veteran continues to take psychotropic medication, though he reported little benefit.  The examiner noted that the Veteran had depressed mood; anxiety; chronic sleep impairment; flattened affect; difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation.  

In a November 2012 VA opinion, a VA examiner concluded that the Veteran's symptoms were currently manifested by occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner explained that recent documentation suggests problems with relationships both at home and in interacting with his medical team.  The examiner explained that the Veteran had chronic depression, and some references to periodic suicidal ideation without plan.  The examiner noted that the Veteran reported drinking at a friend's wedding so it did not appear the Veteran had total occupational and social impairment.  

VA treatment records dated November 2012 to January 2014 show that on mental status examination the Veteran was repeatedly noted as well groomed, with normal speech and thought process.  The Veteran denied current suicidal, homicidal, and hallucinations.  The Veteran was oriented to by three and there was no memory impairment noted.  The Veteran was noted as having decreased concentration.  A May 2013 VA treatment record shows that the Veteran described continued depression and worsening of nightmares.  The examiner assigned a GAF of 51.  A July 2013 mental status examination shows that the Veteran had become increasingly depressed and anxious and was experiencing an increase in PTSD symptoms.  The Veteran reported recent suicidal thoughts and denied current thought, intent, or plan.  The examiner assigned a GAF score of 51.  

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period, a 70 percent rating is most appropriate.  

The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, isolation, paranoia, anger, concentration problems, nightmares, mood swings, hypervigilance, avoidance, side effects from his PTSD medication, and GAF scores of 31, 35, 41, 43, 45, 46, 48, 51, 52.  

The Board finds that the evidence of record is against a finding that the Veteran's symptoms warrant a 100 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  

Here, the Veteran's symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a 100 percent rating.  The Board acknowledges that the Veteran reported in a November 2011 statement that he has put himself in situations that would "cause death where other people did die" and that he has tried to force a knife into his heart numerous times.  However, VA treatment records and VA examinations, for the period on appeal, show that the Veteran variably denied suicidal or homicidal intent or plan.  Thus, the severity, frequency, and duration of his symptoms are not consistent with a 100 percent rating.  The Board also acknowledges that the Veteran reported auditory hallucinations.  During this period the Veteran's PTSD was not manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Veteran's thought process, thought content and speech were noted as normal and the Veteran variably denied delusions.  Any auditory hallucinations are not of the severity, frequency, and duration contemplated by a 100 percent rating.  The Veteran was also repeatedly noted as properly groomed and oriented to person, time and place.  The Veteran's judgment and insight were also noted as good.  The Veteran also reported, although strained, a relationship with his wife and attending church.  The Veteran also reported attending a friend's wedding.  Therefore, the Board finds that when considering all of the Veteran's symptoms, including those the Veteran has reported as related to his PTSD medication, total social impairment has not been credibly shown at any time during the appeal period.  Thus, the Veteran's overall disability does not meet the criteria for a 100 percent rating. 

The Board notes the assigned GAF scores of ranging from 31 to 52 over the course of the appeal.   GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas.  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating.

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code including the Veteran's reported medication side effects; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for asbestosis, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, the appeal is granted to this limited extent.

An increased rating of 70 percent for PTSD, but no higher, is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Asbestosis

The Veteran contends that he was exposed to asbestosis in the barracks in Brunswick Naval Air Station, as an aviation storekeeper, and as a plane captain.  See March 2004 Statement and July 2012 VA Form 9.  

Personnel records show that the Veteran was stationed at the Naval Air Station Glynco, Georgia, from March 1972 to August 1974.  The Veteran's military occupational specialty was airman.  

Service treatment records show that in December 1971 the Veteran was treated for a cold and coughing up blood.  Chest x-rays revealed large calcified nodes and possible granuloma of the right hilum.  A May 1972 chest x-ray was within normal limits.  In January 1973 the Veteran was treated for a productive cough and diagnosed with a possible upper respiratory infection.  In March 1973 the Veteran was treated for an upper respiratory infection and x-rays revealed calcified nodes in the right hilum.  The Veteran was diagnosed with bronchitis secondary to smoking.  An April 1973 annual crewmember report of medical examination shows that the Veteran's lungs and chest were normal.  Noted chest files showed calcified nodes in the right hilum.  The examiner noted that the x-ray was consistent with an old disease, probably fungal, and was not active at the time of the examination.  A September 1973 x-ray revealed a history of hemoptysis with no problems at the time of the examination, according to the Veteran.  A January 1974 treatment record shows that the Veteran was treated for a cough.  The Veteran's July 1975 separation report of medical examination shows that that the Veteran's lungs and chest were noted as normal.  

A February 2002 private treatment record shows the Veteran's work history revealed occupational exposure to various asbestos containing products from 1973 to 1978 while working as an electrical worker, mastics and cement products worker, building maintenance worker,  and laborer.  The private physician concluded that on the basis of the history of occupational exposure to asbestos and the b-reading of the chest x-ray, the Veteran had asbestosis.  

An October 2004 private treatment record notes that the Veteran was exposed to asbestos from 1971 through 1980 while working as maintenance worker and machine operator.  The physician concluded, based on the Veteran's industrial history, chest x-ray and pulmonary functions, that the Veteran had asbestos related lung disease. 

A September 2007 VA treatment record shows that the Veteran reported that he was exposed to asbestos between 1971 and 1972 while working as a plane "captain/brakes/insulation" in the Navy.  

An April 2009 VA treatment record shows that the Veteran had a past medical history of chronic obstructive pulmonary disease (COPD).  

An August 2009 private treatment record shows that the Veteran reported asbestos exposure beginning in "1973" and ending in "1978".  The Veteran reported a one pack per day smoking habit.  The examiner explained that based on the information available and assuming a significant past occupational history of asbestos dust exposure, it was his opinion that the Veteran's interstitial pulmonary disease was asbestos-related.  The examiner also concluded that the Veteran's history of cigarette smoking was probably an important contributing factor to his pulmonary disease.  The examiner explained that smoking leads to faster progression of asbestosis and synergistically increases the risk of lung cancer.  He further explained that chronic cigarette smoking is the major etiological factor in the development of chronic obstructive pulmonary disease.  

A February 2010 VA chest x-ray revealed multiple calcified granulomatous lesions noted in the mediastinum and the right hilum.

The Veteran was afforded a VA examination in March 2012 to determine the nature and etiology of his claimed asbestosis.  The examiner noted that the Veteran was diagnosed with asbestosis in 2002.  The examiner noted a mild history of asbestos exposure in the Navy working in a warehouse with asbestos installation and asbestos in his barracks.  The examiner noted that the Veteran had smoked cigarettes for many years.  The examiner noted that recent VA x-rays in February 2010 and October 2011 did not show any changes to suggest asbestos related lung disease.  The examiner concluded that based on his history and recent chest films, it was less likely than not that this Veteran had asbestosis.  The examiner noted that Veteran was a long time smoker for 35 to 40 years and his PFT were normal.  

First, the evidence of record does not reflect that the RO has contacted the Navy Medical Liaison Office to determine whether the Veteran may have been exposed to asbestos in-service, particularly while stationed at the Naval Air Station Glynco, Georgia, from March 1972 to August 1974.  The evidence similarly does not show the RO undertook any development to determine whether the Veteran was exposed to asbestos before or after service.  Such development must be completed prior to appellate review.  

Additionally, although the March 2012 VA examiner concluded that the Veteran did not have asbestosis at the time of the examination, the examiner failed to reconcile the diagnosis of asbestos-related lung disease during the course of the appeal.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination.  Furthermore, a VA medical opinion must be provided as to whether the Veteran has a current respiratory disability that is etiologically related to treatment for respiratory conditions during active service.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

Hypertension, Erectile Dysfunction, Low Back

The Veteran contends that his hypertension, erectile dysfunction, and low back disability are secondary to the medication he takes for his service-connected PTSD.  See July 2008, August 2008, and July 2012 statements.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded a VA examination in March 2010 to determine the nature and etiology of his erectile dysfunction.  The examiner noted that Bupropion is a medication that is actually given in situations where erectile dysfunction is a problem because, more than other drugs, on the market it may enhance sexual performance rather than detract from it.  The examiner concluded that for this reason, it was less than likely that the Veteran's current medication for posttraumatic stress disorder is responsible as the causative agent of his erectile dysfunction.  

The Veteran was afforded a VA examination in March 2012 to determine the nature and etiology of his hypertension.  The examiner diagnosed hypertension that dated back to at least 2000.  The examiner concluded that the medication the Veteran has taken for his PTSD does not cause hypertension, which he has had since at least 2000.  

The Veteran was also provided a VA examination in March 2012 to determine the nature and etiology of his low back disability.  The examiner diagnosed a lumbar strain and multilevel degenerative changes of the spine.  The examiner noted that the Veteran was treated for an acute lumbar strain in service in July 1975 when he twisted his back moving a soft palate.  The examiner noted that the strain was self-limited and that there was no other treatment for back pain in service.  The examiner noted that in the last few years the Veteran has had chronic low back pain and was diagnosed with degenerative changes of the lumbar spine in 2002.  The examiner noted that the Veteran still has chronic low back pain.  The examiner concluded that based on the above history, review of the claims file, and physical examination, it was less likely than not that the Veteran's current degenerative changes of the lumbar spine was related to the acute self-limited strain that he had in the service in 1975.  

Here, the March 2010 and March 2012 VA examiners did not address whether the Veteran's PTSD medication aggravated the Veteran's erectile dysfunction and/or hypertension.  The March 2012 VA examiner did not address the theory of secondary service connection in its entirety in regards to the Veteran's low back disability.  Additionally, VA treatment records show that the Veteran has been prescribed several psychiatric medications over the years, including bupropion and citalopram hydrobromide.  The Board finds that it is unclear from the VA examinations whether the VA examiners considered the medication prescribed to the Veteran that he may no longer be prescribed.  Therefore, the Board finds that a remand is necessary to obtain an opinion regarding the nature and etiology of the Veteran's hypertension, erectile dysfunction, and low back disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his asbestosis, hypertension, erectile dysfunction, and back disorder.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. The RO/AMC should take appropriate action to develop evidence of asbestos exposure before, during, and after the Veteran's service.  This development should conform to the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), as well as VA Adjudication Procedure Manual M21-1, Part III, para 5.13 and M21-1, Part VI, para. 7.21.

The Board notes the February 2002 and October 2004 private treatment records and a September 2007 VA treatment record that show the Veteran reported exposure to asbestos from 1973 to 1978, 1971 to 1980, and 1971 to 1972, respectively.  

3. The RO/AMC should contact the Navy Medical Liaison Office and request verification of exposure of the Veteran to asbestos while stationed at the Naval Air Station Glynco, Georgia, from March 1972 to August 1974.

4. Thereafter, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed asbestosis.  The claims folder must be made available to and reviewed by the examiner.

The examiner should diagnose all current respiratory conditions.  If there are different diagnoses than those of record, to include asbestos-related lung disorder (February 2002 and October 2004 private treatment records) and a history of COPD (April 2009 VA treatment record) the examiner should attempt to reconcile the diagnoses.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder is related to in-service treatment for upper respiratory infections.  

If, and only if, in-service asbestos exposure is verified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder is related to the confirmed asbestos exposure.  

The examiner is requested to provide a thorough rationale for any opinion provided.

5. Obtain a review of the file and an opinion as to the etiology of the Veteran's currently diagnosed hypertension, erectile dysfunction, and lumbar strain and multilevel degenerative changes of the spine from a medical professional.  The claims file must be made available for review and a notation to this effect should be made in the claims file.

The medical professional should list the Veteran's prescribed psychiatric medications since August 1999 (the effective date of entitlement to service connection for PTSD).

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, erectile dysfunction, or lumbar strain and multilevel degenerative changes of the spine were (1) caused, OR (2) aggravated by any of the above listed prescribed psychiatric medications.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner is requested to provide a thorough rationale for any opinion provided. 

6. Consider whether the Veteran is entitled to a TDIU prior to June 2, 2011. 

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


